Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Warning
Claim 7 and claim 8 as being substantial duplicate thereof. See MPEP 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20100118006) in view of Hsieh (US 20080068314).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.
Regarding claim 1 Kimura teaches a stacked display device (fig. 1) comprising: 
a stacked display including ([0061]); and 
a processor (fig. 1, processing unit 105) configured to: 
obtain a first layer image to display an image on the first panel ([0064] When generating the drive signal for displaying the image, the image processing unit 105 may generate, for each of the pixel units (dots) of the first liquid crystal display element 113) and a second layer image to display an image on the second panel ([0062] When generating the drive signal for displaying the image, in a case where the video signal inputted from the video source section 117 is of a display with bright-color dot display in a dark background, the image processing unit may generate, for each dot of the second liquid crystal display element 114), 
adjust brightness of the second layer image based on a ratio between a first transmittance for the first panel and a second transmittance for the second panel , and a pixel value of the second layer image ([0017] the liquid crystal display device according to an exemplary aspect of the invention is a liquid crystal display device which displays a video signal inputted from a video source on a liquid crystal display unit. The liquid crystal display device includes: the liquid crystal display unit that is formed by stacking a single first liquid crystal display element and a single or a plurality of second liquid crystal display element(s) for displaying an image, each of the first liquid crystal display element and the second liquid crystal element being formed with a plurality of pixel units arranged in matrix for displaying the image; and an image processing unit which, by having each pixel unit of the video signal as reference point, generates a drive signal for displaying an image based on processing which extracts a maximum value of relative gradations that are ratios of gradations with respect to a maximum gradation of the video signal or a maximum value of relative transmittances that are ratios of transmittances with respect to a maximum transmittance of the video signal among a group of pixel units including the pixel units taken as the reference points and a region including the pixel units neighboring to the pixel units taken as the reference points, and displays the image on the second liquid crystal display element at positions corresponding to the pixel units taken as the reference points based on the generated drive signa), and control the stacked display to display the second layer image of which brightness is adjusted on the second panel while displaying the first layer image on the first panel (fig. 1 [0239]). 


Kimura is silent on a first panel and a second panel comprising a different transmittance from the first panel.
However, Hsieh teach a first panel (fig.1A, item 110) and a second panel (fig.1A, item 120) comprising a different transmittance ([0004]  first and second display fields of a sub-pixel are driven by a same driving device, the first and second display fields of a sub-pixel having different characteristics that cause liquid crystal layers in the first and second display fields to have different transmittance) from the first panel.
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kimura in light of Hur teaching so that it may include a first panel and a second panel comprising a different transmittance from the first panel.
The motivation is to provide a liquid crystal display includes sub-pixels each having a first display field and a second display field that both operate in a transmissive mode or both operate in a reflective mode.

Regarding claim 2 Kimura teaches wherein the first panel is a color panel including a color filter ([0077]), and wherein the second panel is a monochrome panel not including a color filter ([0075]).

Regarding claim 5 Kimura teaches wherein the pixel value of the second layer image comprises an average value of a plurality of pixel values included in the second layer image ([0156] Next, the region maximum value extraction processing according to this exemplary embodiment and the region averaging processing according to the technique depicted in Patent Document  … the prescribed pixel region 504 is 1, the average transmittance Tave(i, j) within the region is calculated with a following formula).

Regarding claim 6 Kimura teaches wherein the processor is further configured to: obtain a second layer image of which brightness by objects of the second layer image is adjusted based on a representative pixel value of each of the objects included in the second layer image ([0135], [0239]).

Regarding claim 7 Kimura teaches wherein the processor is further configured to: based on the first layer image and the second layer image being a video, obtain a second layer image of which brightness of the second layer image is adjusted ([0135], [0239]) based on an average pixel value of video frames of the entire video ([0019], [0213]).
Regarding claim 8 Kimura teaches wherein the processor is further configured to: based on the first layer image and the second layer image being a video, obtain a second layer image of which brightness of the second layer image is adjusted ([0135], [0239]) based on an average pixel value of video frames of the entire video ([0019], [0213]).



Regarding claim 11 the limitations are similar to the limitations of claim 1 so rejected same way.

Regarding claim 12 the limitations are similar to the limitations of claim 2 so rejected same way.
Regarding claim 15 the limitations are similar to the limitations of claim 5 so rejected same way.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20100118006) in view of Hsieh (US 20080068314) and further in view of Lapstun, (US 2019/0166359).

Regarding claim 9 Kimura teaches first layer image and the second layer image being a video ([0019]).
Kimura is silent on inputting a plurality of light field (LF) images of different views to a factorization model for converting the LF image to a layer image.
However, Lapstun teaches inputting a plurality of light field (LF) images of different views to a factorization model for converting the LF image to a layer image ([011] and abstract).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kimura in light of Lapstun teaching so that it may include inputting a plurality of light field (LF) images of different views to a factorization model for converting the LF image to a layer image.
The motivation is to provide view-point optimized light field display.
Allowable Subject Matter
Claims 3-4, 10, 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. US 2021037337.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625